ORDER

PER CURIAM
In this dissolution action, husband raises ten points on appeal. He challenges the award of maintenance to wife, the award of child support based on income imputed to him, the distribution of marital property and debts, the award of attorney fees, and the award of primary physical custody of the minor children to wife.
No jurisprudential purpose would be served by a written opinion. However, we are furnishing the parties with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The decree is unclear concerning whether the trial court distributed the side chests to husband or wife. We remand that issue to the trial court for clarification. See Butler v. Butler, 870 S.W.2d 953, 957 (Mo.App. E.D. 1994). With that clarification, the trial court’s judgment is affirmed pursuant to Rule 84.16(b).